Case 2:20-cv-01811-ES-CLW Document 21-1 Filed 11/19/20 Page 1 of 47 PageID: 196




 HOGAN LOVELLS US LLP
 Stephen A. Loney, Jr. (NJ No. 005172006)
 stephen.loney@hoganlovells.com
 Jessica K. Jacobs (NJ No. 038002011)
 jessica.jacobs@hoganlovells.com
 Jason M. Russell (NJ No. 294212019)
 1735 Market Street, 23rd Floor
 Philadelphia, PA 19103
 Tel: (267) 675-4600
 Fax: (267) 675-4601

 Attorneys for Defendants Bank of Baroda,
 Bank of India, and State Bank of India

                IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEW JERSEY

 FORMATION TEXTILES LLC,
             Plaintiff,
                                            Case No. 2:20-cv-01811-ES-CLW
 v.
 ERNST & YOUNG LLP, EY
 RESTRUCTURING LLP, BANK OF                 Document Electronically Filed
 BARODA, BANK OF INDIA, STATE
 BANK OF INDIA, and GB GLOBAL
 LIMITED, formerly known as                 Motion Day: December 21, 2020
 MANDHANA INDUSTRIES                        Oral Argument Requested
 LIMITED,
             Defendants.

         DEFENDANTS BANK OF BARODA, BANK OF INDIA, AND
      STATE BANK OF INDIA’S MEMORANDUM OF LAW IN SUPPORT
       OF THEIR MOTION TO DISMISS THE AMENDED COMPLAINT
Case 2:20-cv-01811-ES-CLW Document 21-1 Filed 11/19/20 Page 2 of 47 PageID: 197




                                          TABLE OF CONTENTS

                                                                                                                          Page

 PRELIMINARY STATEMENT ............................................................................... 1
 STATEMENT OF FACTS ........................................................................................ 3
          I.       Overview of Allegations Against the Banks and Mandhana ................ 3
          II.      Proceedings in India .............................................................................. 7
                   A.       Overview of the Indian Insolvency and Bankruptcy Proceedings
                            .....................................................................................................7
                   B.       The Pending NCLT Proceedings ..............................................12
          III.     Factual Background Relating to Personal Jurisdiction .......................15
 ARGUMENT ...........................................................................................................17
          I.       Legal Standards ...................................................................................17
          II.      The Amended Complaint Must Be Dismissed Under
                   Rule 12(b)(2) for Lack of Personal Jurisdiction. ................................19
                   A.       This Court Does Not Have General Jurisdiction Over
                            Defendants. ...............................................................................20
                   B.       This Court Does Not Have Specific Jurisdiction
                            Over Defendants. ......................................................................21
                            1.        Defendants lack sufficient minimum contacts with New
                                      Jersey. .............................................................................22
                            2.        Formation’s claims are not related to any activity in the
                                      forum. .............................................................................24
                            3.        Plaintiff’s allegations fail the Calder effects test because
                                      they cannot establish that Defendants “expressly aimed”
                                      any tortious conduct at New Jersey. ...............................26
                            4.        Without any sufficient minimum contacts, this Court’s
                                      exercise of jurisdiction would not comport with Due
                                      Process. ...........................................................................28
          III.     The Amended Complaint Must Be Dismissed Under Rule 12(b)(3) for
                   Improper Venue...................................................................................29


                                                               i
Case 2:20-cv-01811-ES-CLW Document 21-1 Filed 11/19/20 Page 3 of 47 PageID: 198




          IV.      The Amended Complaint Should Be Dismissed on Forum Non
                   Conveniens Grounds. ..........................................................................32
          V.       Alternatively, this Court Should Defer to the Pending Indian
                   Proceedings Under the Principle of International Comity. .................36
 CONCLUSION ........................................................................................................39




                                                          ii
Case 2:20-cv-01811-ES-CLW Document 21-1 Filed 11/19/20 Page 4 of 47 PageID: 199




                                     TABLE OF AUTHORITIES

                                                                                                          Page(s)

 Cases

 Al-Ghena Int’l Corp. v. Radwan,
    957 F. Supp. 2d 511 (D.N.J. 2013) ...............................................................30, 31

 Asahi Metal Indus. Co., Ltd. v. Super. Ct. of Cal.,
    480 U.S. 102 (1987)............................................................................................28

 Barrett v. Catacombs Press,
   44 F. Supp. 2d 717 (E.D. Pa. 1999) ..............................................................22, 24

 BNSF Ry. Co. v. Tyrrell,
   137 S. Ct. 1549 (2017) ........................................................................................20

 Bockman v. First Am. Mktg. Corp.,
   459 F. App’x 157 (3d Cir. 2012) ........................................................................29

 Bristol-Myers Squibb Co. v. Super. Ct. of Cal.,
    137 S. Ct. 1773 (2017) ..................................................................................24, 25

 Calder v. Jones,
   465 U.S. 783 (1984).....................................................................................passim

 Carteret Sav. Bank, FA v. Shushan,
   954 F.2d 141 (3d Cir. 1992) .........................................................................24, 25

 Charles Gendler & Co., Inc. v. Telecom Equip. Corp.,
   102 N.J. 460 (1986) ............................................................................................19

 Cornfeld v. Invs. Overseas Servs. Ltd.,
   471 F. Supp. 1255 (E.D.N.Y. 1979) ...................................................................36

 Daimler AG v. Bauman,
   571 U.S. 117 (2014)............................................................................................20

 E. Concrete Materials, Inc. v. Jamer Materials Ltd.,
    No. 19-9032, 2019 WL 6734511 (D.N.J. Oct. 25, 2019) ..................................... 7


                                                         iii
Case 2:20-cv-01811-ES-CLW Document 21-1 Filed 11/19/20 Page 5 of 47 PageID: 200




 Flagship Interval Owner’s Ass’n, Inc. v. Phila. Furniture Mfg. Co.,
    No. 09-1173, 2010 WL 1135736 (D.N.J. Mar. 22, 2010) ..................................19

 Frutta Bowls Franchising LLC v. Bitner,
    No. 18-2446 (FLW), 2018 WL 6499760 (D.N.J. Dec. 10, 2018) ......................21

 Goodyear Dunlop Tires Operations, S.A. v. Brown,
   564 U.S. 915 (2011)......................................................................................20, 24

 Hegrenes v. Nilsen,
   No. 16-2271, 2016 WL 3457219 (D.N.J. June 24, 2016) .................................. 32

 HS Real Co., LLC v. Sher,
   526 F. App’x 203 (3d Cir. 2013) ........................................................................24

 IMO Indus., Inc. v. Kiekert AG,
   155 F.3d 254 (3d Cir. 1998) ...................................................................21, 26, 27

 Int’l Shoe Co. v. Wash.,
     326 U.S. 310 (1945)............................................................................................19

 Kultur Int’l Films Ltd. v. Covent Garden Pioneer, FSP., Ltd.,
   860 F. Supp. 1055 (D.N.J. 1994) ........................................................................33

 Loeb v. Bank of Am.,
    254 F. Supp. 2d 581 (E.D. Pa. 2003) ..................................................................31

 Marten v. Godwin,
   499 F.3d 290 (3d Cir. 2007) ............................................................................... 26

 Mellon Bank (East) PSFS, Nat. Ass’n v. Farino,
   960 F.2d 1217 (3d Cir.1992) ..............................................................................17

 Micklos v. Certify Global, Inc.,
   No. 3:18-cv-14781, 2019 WL 2265343 (D.N.J. May 28, 2019) ............33, 34, 35

 Miller Yacht Sales, Inc. v. Smith,
    384 F.3d 93 (3d Cir. 2004) .................................................................................19

 Mitchell v. GPM Invs., LLC,
    No. 14-683, 2015 WL 585972 (D.N.J. Feb. 11, 2015) .......................................17


                                                          iv
Case 2:20-cv-01811-ES-CLW Document 21-1 Filed 11/19/20 Page 6 of 47 PageID: 201




 Musleh v. Broad Realty Invs., L.P.,
   No. 16-912, 2017 WL 1485472 (D.N.J. Apr. 21, 2017) .................................... 17

 O’Connor v. Sandy Lane Hotel Co.,
   496 F.3d 312 (3d Cir. 2007) ........................................................................passim

 Paraschos v. YBM Magnex Int’l, Inc.,
   130 F. Supp. 2d 642 (E.D. Pa. 2000) ............................................................36, 38

 Phila. Gear Corp. v. Phila. Gear de Mexico, S.A.,
    44 F.3d 187 (3d Cir. 1994) ...........................................................................18, 36

 Pinker v. Roche Holdings, Ltd.,
    292 F.3d 361 (3d Cir. 2002) ............................................................................... 17

 Theorem, Inc. v. Citrusbyte, LLC,
    No. 19-13423, 2019 WL 3812474 (D.N.J. Aug. 14, 2019) ................................26

 Time Share Vacation Club v. Atl. Resorts, Ltd.,
    735 F.2d 61 (3d Cir. 1984) ................................................................................... 7

 Toys “R” Us, Inc. v. Step Two, S.A.,
    318 F.3d 446 (3d Cir. 2003) .................................................................178, 22, 23

 Windt v. Qwest Commc’ns Int’l, Inc.,
   529 F.3d 183 (3d Cir. 2008) ............................................................................... 18

 Statutes

 28 U.S.C. § 1391(b)(2)............................................................................................. 29

 28 U.S.C. § 1391(b)(3)............................................................................................. 29

 Insolvency & Bankruptcy Code § 6 ..................................................................passim

 Rules

 Fed. Rule Civ. Proc. § 4(e) ......................................................................................19

 Fed. Rule Civ. Proc. §12(b) ..............................................................................passim

 N.J. Court Rule 4:4-4 ............................................................................................... 19


                                                            v
Case 2:20-cv-01811-ES-CLW Document 21-1 Filed 11/19/20 Page 7 of 47 PageID: 202




 Other Authorities

 Insolvency & Bankruptcy Code
    https://www.indiacode.nic.in/handle/123456789/2154?sam_handle
    =123456789/1362 ................................................................................................. 7




                                                          vi
Case 2:20-cv-01811-ES-CLW Document 21-1 Filed 11/19/20 Page 8 of 47 PageID: 203




       Defendants Bank of Baroda, Bank of India, and State Bank of India

 (collectively, the “Banks” or “Bank Defendants”), by and through their

 undersigned counsel, respectfully submit this Memorandum of Law in support of

 their Motion to Dismiss the Amended Complaint filed by Plaintiff Formation

 Textiles LLC (“Formation” or “Plaintiff”).

                         PRELIMINARY STATEMENT

       The case simply does not belong in the District of New Jersey. It concerns a

 dispute over the acquisition of Mandhana Industries Limited (“Mandhana”), a

 company undergoing the corporate insolvency resolution process (“CIRP”) in the

 Republic of India pursuant to the (Indian) Insolvency and Bankruptcy Code, 2016

 (the “Code”). The Bank Defendants, all located in India, are three of the 15 total

 banks and financial institutions comprising the Committee of Creditors (“COC”) of

 Mandhana, a textile and apparel manufacturing company incorporated and having

 its registered office in India, which Plaintiff agreed to acquire through the CIRP.

 The same dispute involving this acquisition is already pending adjudication before

 the Mumbai bench of India’s National Company Law Tribunal (“NCLT”). The

 proceedings pending before the NCLT involve the same parties and are at an

 advanced stage, with the next hearing scheduled for December 9, 2020.

       Unhappy with its decision to acquire Mandhana, Plaintiff is pursuing parallel

 claims in multiple jurisdictions around the world to undo its arm’s length deal.

                                         1
Case 2:20-cv-01811-ES-CLW Document 21-1 Filed 11/19/20 Page 9 of 47 PageID: 204




 Here, Plaintiff makes the same misguided factual allegations that it is pressing

 before the NCLT in an attempt to bring duplicative claims under New Jersey law

 for fraud, negligent misrepresentation, and civil conspiracy to commit fraud

 against three Indian-based banks. But neither the Banks nor Mandhana have

 offices, property, or operations in the State of New Jersey. And Formation does

 not and cannot allege facts that show any of the Defendants have sufficient

 minimum contacts with New Jersey such that this Court could exercise personal

 jurisdiction over the Defendants. Accordingly, this action should be dismissed

 with prejudice pursuant to Federal Rule of Civil Procedure 12(b)(2).

       Moreover, even if this Court had personal jurisdiction over Defendants, the

 Amended Complaint should be dismissed for three additional reasons. First, venue

 is improper in the District of New Jersey. Even accepting Formation’s allegations

 as true, the lion’s share of the alleged events and omissions giving rise to its claims

 occurred in the Republic of India—not in New Jersey. Second, under the doctrine

 of forum non conveniens, this Court should dismiss Plaintiff’s Amended Complaint

 because an adequate alternative forum exists that could entertain—and indeed is

 entertaining—this matter: the NCLT. Plaintiff has already filed an application




                                           2
Case 2:20-cv-01811-ES-CLW Document 21-1 Filed 11/19/20 Page 10 of 47 PageID: 205




 with the NCLT (see Sinha Certif., Ex. A)1 as part of that court’s jurisdiction over

 Mandhana’s insolvency proceedings, raising the same issues on the same set of

 facts against the same parties seeking the same relief. Lastly, and relatedly, this

 Court should defer to the pending insolvency proceedings before the NCLT under

 the principle of international comity and decline to exercise jurisdiction over this

 matter. The interests of India and its court system, the procedures and laws the

 country has in place to handle an insolvent Indian corporation, and the interests of

 its creditors, including, inter alia, the Defendant Banks, all outweigh any interest

 that the United States would have in adjudicating this matter. This Court should

 decline to entertain Plaintiff’s wasteful forum shopping.

                            STATEMENT OF FACTS2

 I.    Overview of Allegations Against the Banks and Mandhana

       Mandhana is a textile and apparel manufacturer located in Mumbai. Am.

 Compl. ¶ 25. The Bank Defendants were among Mandhana’s largest secured

 creditors and part of the COC of Mandhana, having funded Mandhana’s expansion

 between 2011 and 2015 through certain loan facilities. Id. ¶¶ 31-32. Between


 1
   “Sinha Certif.” refers to the Certification of Prahlad Kumar Sinha in Support of
 the Bank Defendants’ Motion to Dismiss the Amended Complaint, submitted
 herewith.
 2
   For the purposes of this Motion under Fed. R. Civ. P. 12(b)(2) and 12(b)(3), this
 Statement of Facts assumes the truth of any well-pleaded factual assertions.
 Should Plaintiff’s claims survive this Motion, Defendants intend to dispute
 Plaintiff’s baseless and unsupportable allegations.
                                            3
Case 2:20-cv-01811-ES-CLW Document 21-1 Filed 11/19/20 Page 11 of 47 PageID: 206




 2015 and 2017, Mandhana experienced liquidity problems and was unable to

 service its loan commitments to the Banks. Id. ¶ 33. According to Plaintiff,

 Defendant Bank of Baroda was Mandhana’s largest creditor and, in September

 2017, Bank of Baroda brought Mandhana into an involuntary restructuring. Id. ¶

 34. Mandhana’s largest creditors, including Bank of India and State Bank of India,

 then formed a Committee of Creditors to oversee the company’s operations and

 which “was empowered to seek Mandhana’s reorganization, liquidation, or sale to

 a third party.” Id. ¶ 35.

       Plaintiff alleges that the Banks and additional Defendants Ernst & Young

 LLP and EY Restructuring LLP (collectively, “EY”) discovered at or around this

 time that “Mandhana’s former executives had carried out a stunning multi-year

 fraud and money-laundering scheme and that its financial statements were riddled

 with fraud.” Id. ¶ 1. Plaintiff contends that, after the Banks and EY learned of

 Mandhana’s alleged fraudulent conduct, they commissioned a forensic audit of the

 Indian-based company, which showed that “Mandhana had artificially inflated

 sales, trade receivables, and assets through fictitious transactions with shell

 companies, all while its former executives expropriated cash through circular

 trading with and money laundering to undisclosed related parties.” Id. ¶ 2. It also

 alleges that Defendants knew that the company owed “millions in unpaid taxes” to



                                         4
Case 2:20-cv-01811-ES-CLW Document 21-1 Filed 11/19/20 Page 12 of 47 PageID: 207




 the Indian government, which “directly contradicted company records showing

 that the same authorities owed Mandhana substantial tax refunds.” Id. ¶ 3.

       Plaintiff then makes the fantastical claim that, shortly after commissioning

 the forensic audit, the Banks and EY “hatched a plan to pass the loss onto an

 unsuspecting buyer”—namely, Formation—by presenting Mandhana as a “good

 investment” even though they allegedly knew it was “riddled with fraud and

 unpaid tax liabilities.” Id. ¶ 4. Formation maintains that the Banks and EY

 “conspired to give Formation’s diligence team working in New Jersey thousands of

 pages of Mandhana’s false financial information” while hiding the results of the

 forensic audit from Formation. Id. ¶ 5. Formation also alleges that “Mandhana hid

 its unpaid tax liabilities, which were disclosed only to EY and the Banks” and that

 the Banks and EY “told Formation in a series of telephone calls and

 videoconferences that Mandhana was one of the best turnaround opportunities on

 the market.” Id. ¶ 6.

       On July 6, 2018, after performing a due diligence review and being advised

 by BDO India LLP (a reputed consulting firm) and L&L Partners (a reputed Indian

 law firm) regarding its resolution plan submission for Mandhana, Formation

 offered to purchase a controlling stake in Mandhana, and the Banks accepted. Id.

 ¶¶ 7, 64. Formation now alleges that, shortly after assuming control of Mandhana,

 it discovered the forensic audit report and learned of the tax notices from the

                                         5
Case 2:20-cv-01811-ES-CLW Document 21-1 Filed 11/19/20 Page 13 of 47 PageID: 208




 Indian government. Id. ¶¶ 8, 88-89. Formation then attempted to disclaim the

 purchase and sale agreement and to return Mandhana to the control of the Banks

 and EY. Id. ¶ 9.

       Plaintiff neglects to mention in its Amended Complaint, however, that

 Formation and Formation alone proposed and pursued its plan to purchase

 Mandhana (see Sinha Certif., Ex. I), and it only attempted to scuttle that plan after

 the NCLT entered the final Resolution Plan proposed by Formation on November

 30, 2018 (see id., Ex. C), after Formation had taken over control and management

 of Mandhana in January 2019 pursuant to its own plan (see Am. Compl. ¶¶ 8, 88-

 89), and after Formation had arranged to place its chosen personnel into key

 management positions within Mandhana (id.). In Formation’s attempt to renege on

 its obligations under its Resolution Plan and the operative purchase and sale

 agreement—and to avoid paying an amount totaling about INR 4.44 billion

 (approximately USD $59 million) which Formation still owed under the

 Resolution Plan—Plaintiff filed an application with the NCLT on June 13, 2019.

 See Sinha Certif., Ex. A. With that application, Plaintiff sought an order that

 would effectively relieve Formation of its current obligations under the Resolution

 Plan and allow it to either revise its agreed-upon bid price to a lower valuation or,

 in the alternative, nullify the order of the NCLT approving the acquisition of

 Mandhana by Formation. Id. That application, which raises all of the same

                                          6
Case 2:20-cv-01811-ES-CLW Document 21-1 Filed 11/19/20 Page 14 of 47 PageID: 209




 allegations set forth in the Amended Complaint here, is currently being litigated

 before the NCLT.

 II.   Proceedings in India

       Formation’s Amended Complaint is largely silent as to the ongoing legal

 proceedings in India.    Yet the NCLT has been adjudicating the Mandhana

 restructuring and all disputes arising therefrom since September 2017, when

 Defendant Bank of Baroda filed its petition bringing Mandhana into involuntary

 restructuring under Section 7 of the Code. Sinha Certif., Ex. A, ¶ 6.1; see also

 Insolvency & Bankruptcy Code, 2016 (“Code”), §§ 6-7.3 A brief overview of that

 litigation is necessary to provide the appropriate context to the venue, forum non

 conveniens and international comity issues raised by the Amended Complaint.4

       A.    Overview of the Indian Insolvency and Bankruptcy Proceedings

       Corporate insolvency resolution process under the Code can be initiated by a

 financial creditor (such as a bank) against a company for default. Code § 6. In the

 case of Mandhana, CIRP had been initiated by the NCLT upon an application

 3
        The     referenced      Code      provisions   are    available   at
 https://www.indiacode.nic.in/handle/123456789/2154?sam_handle=123456789/13
 62.
 4
   “As a Rule 12(b)(2) motion ‘is inherently a matter which requires resolution of
 factual issues outside the pleadings,’ the court may consider sworn affidavits or
 other documents in its jurisdictional analysis.” E. Concrete Materials, Inc. v.
 Jamer Materials Ltd., No. 19-9032, 2019 WL 6734511, at *2 (D.N.J. Oct. 25,
 2019) (quoting Time Share Vacation Club v. Atl. Resorts, Ltd., 735 F.2d 61, 66 n.9
 (3d Cir. 1984)).
                                          7
Case 2:20-cv-01811-ES-CLW Document 21-1 Filed 11/19/20 Page 15 of 47 PageID: 210




 made by Bank of Baroda. See Am. Compl. ¶ 34. Typically, upon admission by the

 NCLT, an insolvency professional is appointed as an interim resolution

 professional (“IRP”), whose duties include protecting and preserving the value of

 the property of the corporate debtor, and managing the operations of the corporate

 debtor as a going concern. Code §§ 17-18. From the date of appointment of the

 IRP, the powers of management of the affairs of the corporate debtor vest in the

 IRP. Id.

       The IRP collates all claims against the corporate debtor and forms the COC

 comprised of independent financial creditors. Id. § 18. In its first meeting, the

 COC votes on the appointment of a permanent resolution professional (“RP”) for

 the corporate debtor. Id. § 22. In the case of Mandhana, Ms. Charu Desai was

 appointed as the IRP and then confirmed as the RP. See Sinha Certif., Ex. C ¶ 2.

       The RP published an invitation for submission of Expressions of Interest

 (“EOI”) pursuant to Section 130 of the Code, inviting potential resolution

 applicants to submit resolution plans.       Here, the RP “issued newspaper

 advertisements inviting Expressions of Interest from prospective resolution

 applicants . . . for submission of resolution plans for [Mandhana].” Sinha Certif.,

 Ex. A ¶ 6.3. It did so pursuant to the terms of the formal “Process Memorandum”

 issued by the RP on March 6, 2018. Sinha Certif., Ex. D. This memorandum set

 forth a detailed Request for Resolution Plan with specific terms and conditions,

                                         8
Case 2:20-cv-01811-ES-CLW Document 21-1 Filed 11/19/20 Page 16 of 47 PageID: 211




 timelines for submission, and guidelines for negotiation and finalization of a

 resolution plan to be submitted by prospective resolution applicants on an “as is

 where is” basis. See id. ¶ 2.2.3. It specifically provided, inter alia, that: (i) the

 Resolution Applicant must make its own independent appraisal of the Corporate

 Debtor and accept the risk of inadequacy, error, or mistake in the information

 provided in the Process Memorandum, Data Room, Information Memorandum, or

 any other information furnished by or on behalf of the Resolution Professional (id.

 ¶ 3.2(a)); (ii) implementation of the Resolution Plan will be on an “as is where is”

 basis (id. ¶ 3.2(e)); (iii) none of the RP, the members of the COC, or their

 respective advisors are providing any representations or warranty(ies) regarding

 the status of business, business prospects, or assets of the Corporate Debtor, and

 neither the RP nor the COC or their respective advisors assume any liability

 whatsoever in this respect (id. ¶ 3.2(f)); and (iv) the RP shall submit the Resolution

 Plan in accordance with the provisions of the Code and the CIRP Regulations and

 pay consideration in accordance with the terms and conditions set out in the

 successful Resolution Plan (id. ¶ 3.2(i)).

       The Process Memorandum also required applicants to agree to resolve any

 disputes in the Indian courts. See Sinha Certif., Ex. D ¶ 19 It specifically states:

 “This Process Memorandum, the Plan Process and the other documents pursuant to

 the Process Memorandum shall be governed by the laws of India and any dispute

                                              9
Case 2:20-cv-01811-ES-CLW Document 21-1 Filed 11/19/20 Page 17 of 47 PageID: 212




 arising out of or in relation to the Process Memorandum or the Plan Process

 shall be subject to the exclusive jurisdiction of the Adjudicating Authority, courts

 and tribunals at Mumbai, India.” Id. (emphasis added).

       Prior to the July 6, 2018 offer to purchase alleged by Plaintiff (Am. Compl.

 ¶ 64), Formation submitted its EOI on May 23, 2018, and in good faith, the RP

 provided Formation with access to the virtual data room on May 30, 2018. See

 Sinha Certif., Ex. A ¶¶ 6.3, 6.5. At no point prior to submitting its EOI did

 Plaintiff contact the RP or attempt to discuss the details of the Process

 Memorandum. But the virtual data room provided Plaintiff access to extensive

 information on Mandhana including, inter alia, details on its assets and liabilities,

 its financial statements, and claims submitted by creditors. Am. Compl. ¶ 44.

       Plaintiff’s representatives conducted a due diligence of Mandhana and

 submitted their proposed Resolution Plan to the RP on June 8, 2018. See id. ¶ 42;

 Sinha Certif., Ex. A ¶ 6.9. Two other Indian companies—Finquest Financial

 Services Limited (“Finquest”) and GBTL Limited—also submitted resolution

 plans for Mandhana.5 See Sinha Certif., ¶ 4. Per the Code’s requirements, the RP

 examined the competing proposed resolution plans and presented them to the




 5
    Both Finquest and GBTL are Mumbai-based Indian corporations. See Sinha
 Certif., ¶ 4. Notably, Formation was the only New Jersey-based corporation to
 submit a plan to the RP.
                                       10
Case 2:20-cv-01811-ES-CLW Document 21-1 Filed 11/19/20 Page 18 of 47 PageID: 213




 COC. Id. ¶ 5. On June 14, 2018, the COC evaluated the proposed resolution

 plans and declared Finquest as the lead bidder. Id. ¶ 6.

       Plaintiff, though, continued to pursue Mandhana. First, Plaintiff unilaterally

 emailed a “revised bid” on June 20, 2018 to the RP. Id. ¶ 7. Then, in meetings of

 the COC held between June 25, 2018 and June 28, 2018, the COC agreed on a

 revised bidding process between Formation and Finquest. See Sinha Certif., Ex. C

 ¶ 6. Then, Formation and Finquest both submitted revised bids, but at its June 27,

 2018 meeting, the COC once again declared Finquest as the lead bidder. Id.

       Still, Plaintiff persisted, filing an application before NCLT challenging the

 declaration of Finquest as the highest bidder and seeking an opportunity to revise

 its bid upwards yet again. Id. NCLT allowed the application on July 3, 2018. Id.

 Accordingly, an outbidding process was conducted between Formation and

 Finquest during the COC’s July 4, 2018 meeting. Sinha Certif., Ex. A, ¶ 6.10.

 Formation was finally declared the lead bidder. Id. ¶ 6.11. Plaintiff then submitted

 its proposed Resolution Plan to the RP, and on July 6-7, 2018, the COC voted on

 and approved Plaintiff’s Resolution Plan. Id. The NCLT then entered an order

 approving Plaintiff’s Resolution Plan to purchase Mandhana on November 30,

 2018. Sinha Certif., Ex. C ¶ 21.

       The RP also accepted Formation’s offer in a Letter of Intent stating that

 Formation was “identified as the highest bidder based on the evaluation criteria

                                          11
Case 2:20-cv-01811-ES-CLW Document 21-1 Filed 11/19/20 Page 19 of 47 PageID: 214




 provided in the Process Memorandum.” Sinha Certif., Ex. E at 1. Formation’s

 Managing Principal signed the Letter of Intent, by which Formation “Accepted

 Unconditionally” its terms.    Id. at 4.     Among those terms was an express

 requirement that its terms “shall be governed by, and construed in accordance

 with laws of the Republic of India and NCLT, Mumbai Bench/courts in Mumbai

 shall have jurisdiction over all disputes arising out, pursuant to or in connection

 with the Letter of Intent.” Id. (emphasis added)

       B.    The Pending NCLT Proceedings

       In accordance with the above choice of venue provisions, Plaintiff has

 already asserted the same unsubstantiated and frivolous allegations in the NCLT

 proceedings—claiming nondisclosure and/or suppression of certain information—

 as it alleges here. Plaintiff alleges that it learned of the purportedly suppressed

 information for the first time only after taking over the management and control of

 Mandhana (see Am. Compl. ¶ 87), but Plaintiff was surely aware that a transaction

 audit of Mandhana had been conducted and a report submitted pursuant to the

 requirements of the Code. Nevertheless, Plaintiff began a campaign to undo its

 own Resolution Plan, including threats to unilaterally reduce its already accepted

 financial offer, and a demand on October 28, 2018, that the RP return its Earnest

 Money payment. See, e.g., Sinha Certif., Ex. A ¶ 6.13. Even after the NCLT

 entered an order approving the final Resolution Plan proposed by Formation,

                                         12
Case 2:20-cv-01811-ES-CLW Document 21-1 Filed 11/19/20 Page 20 of 47 PageID: 215




 Plaintiff continued to squabble with the RP over its desire to obtain control over

 Mandhana without making the upfront consideration payments required by the

 Formation Resolution Plan (totaling INR 2.26 billion, or approximately USD $30.4

 million). Id. ¶ 6.16. Formation’s Managing Principal “traveled from the United

 States of America to Mumbai, India” and made himself “available in India from

 December 9, 2018 until January 5, 2019 for the purpose of taking over

 management and control of [Mandhana].” Id. ¶ 6.14.

       Despite having paid only a fraction of the sums committed for payment by

 Formation under the Resolution Plan, Formation insisted on gaining control over

 Mandhana. Plaintiff ultimately did assume control over Mandhana, contrary to the

 terms of its Resolution Plan, weeks later on January 31, 2019. See Am. Compl. ¶

 66; see also Sinha Certif., Ex. A ¶ 6.21 (stating that the Resolution Professional

 “handed over the control and management” of Mandhana to Formation on January

 31, 2019).    Once Formation had its key managerial people in place and

 commenced the day-to-day affairs of Mandhana, Formation claims that it became

 aware of the extent of Mandhana’s allegedly undisclosed liabilities. Id. ¶ 6.22;

 Am. Compl. ¶ 87.

       On June 13, 2019, Formation filed its Miscellaneous Application (“MA”)

 No. 2223/2019 with the NCLT. Sinha Certif., Ex. A. Like Plaintiff’s Amended

 Complaint here, its MA ignored Plaintiff’s own continual failures to perform under

                                        13
Case 2:20-cv-01811-ES-CLW Document 21-1 Filed 11/19/20 Page 21 of 47 PageID: 216




 the Formation Resolution Plan and the Letter of Intent, instead alleging that the

 COC and the Resolution Professionals “deliberately, fraudulently and willfully

 suppressed material facts and information from the Applicant including facts and

 information pertaining to . . . [the] true and correct financial position of

 [Mandhana.]” Id. ¶ 5.2. Formation seeks an order from the NCLT “to modify the

 Resolution Plan” it submitted in light of “the deceitful and dishonest manner in

 which the COC and RP have conducted the CIRP,” or, in the alternative, to nullify

 its order for approval of the Resolution Plan submitted by Formation. Id. ¶ 5.7.

 Formation also asks the NCLT to order the RP and the COC “to refund the sum” it

 spent “towards implementation of the resolution plan.” Sinha Certif., Ex. B at 41.

       The parties have been litigating Plaintiff’s claims before the NCLT since

 mid-2019. The tribunal heard argument from the parties and issued an interim

 order on December 5, 2019, to require, among other things, that control of

 Mandhana be turned over to the COC, who in turn, were directed to hand it over to

 the Resolution Professional, without prejudice to their rights and contentions under

 the miscellaneous applications filed. See generally Sinha Certif., Ex. F. However,

 NCLT’s ultimate decision with respect to MA No. 2223/2019 is still pending, with




                                         14
Case 2:20-cv-01811-ES-CLW Document 21-1 Filed 11/19/20 Page 22 of 47 PageID: 217




 multiple hearings having been delayed due to the COVID-19 pandemic.6 As of the

 time of this Motion, the parties are scheduled for hearing before the NCLT on

 December 9, 2020. Sinha Certif., ¶ 3(a).

 III.   Factual Background Relating to Personal Jurisdiction

        Formation is a limited liability company organized under the laws of

 Delaware, with its headquarters and principal place of business in Paramus, New

 Jersey. Am. Compl. ¶ 12. By contrast, all of the Bank Defendants are Indian

 public sector banks established under the laws of India, whose majority

 shareholding is owned by the Government of India.7 None of them has a New

 Jersey location. Bank of Baroda is headquartered in Vadodara, India, and Bank of

 India and State Bank of India are both headquartered in Mumbai, India.8 Sinha

 Certif., ¶ 2.

        Formation’s only basis for alleging jurisdiction in this case is the sweeping

 allegation that the Defendants’ alleged “tortious acts” were directed “toward the

 State of New Jersey,” which caused Formation to suffer “tortious injury in the
 6
   MA No. 2223/2019 was listed on April 21, 2020 for a hearing before the NCLT,
 but due to the outbreak of COVID-19, all NCLT matters listed for hearing from
 March 24, 2020 to May 17, 2020 were adjourned.
 7
   Mandhana is also incorporated under the laws of India, with its principal place of
 business in Mumbai, India. And while Mandhana maintains an international office
 in New York City, it has no office, place of business, bank account, or mailing
 address in New Jersey. See Sinha Certif., ¶ 2(d).
 8
    Each of the three Banks maintains a branch office in New York City; Bank of
 India also maintains a branch office in San Francisco, and State Bank of India has
 offices in Chicago and Los Angeles. See Sinha Certif., ¶¶ 2(a)-2(c).
                                          15
Case 2:20-cv-01811-ES-CLW Document 21-1 Filed 11/19/20 Page 23 of 47 PageID: 218




 State of New Jersey.” Am. Compl. ¶ 27. Notably, Plaintiffs make no allegations

 concerning any other contacts between the Banks or Mandhana and the United

 States because the underlying facts relate solely to alleged conduct in India.

       According to Formation, an EY representative called Formation’s offices in

 New Jersey to discuss Mandhana because he knew that Formation was a U.S. firm

 specializing in turnarounds that did not have any preexisting business in India. Id.

 ¶¶ 40-41.    Shortly thereafter, a telephone conversation took place between

 Formation’s Managing Principal, who happened to be in New Jersey at the time,

 and Mandhana’s corporate secretary in India. Id. ¶¶ 42, 60. Formation alleges that

 the purpose of the call was “to conduct due diligence in advance of deciding

 whether to put together a bid to purchase Mandhana[.]” Id. ¶ 60. A few weeks

 later, representatives from EY, Bank of Baroda, and State Bank of India—all of

 whom were in India—also discussed Mandhana’s financial standing during a

 phone conversation with Formation’s Managing Principal. Id. ¶ 43.

       Following those telephone conversations, Formation alleges that EY, at the

 behest of the Banks, “compiled a virtual data room comprising more than 1,000

 documents” related to Mandhana’s financial picture.         Id. ¶ 44.    Formation’s

 diligence team in New Jersey was able to access the virtual data room to download

 the materials and begin its review of Mandhana’s financial statements. Id. ¶¶ 45-

 46. About one week later, Formation’s Managing Principal discussed the contents

                                          16
Case 2:20-cv-01811-ES-CLW Document 21-1 Filed 11/19/20 Page 24 of 47 PageID: 219




 of the virtual data room in a telephone call from his home office in New Jersey

 with an EY representative in India. Id. ¶ 61. Formation also alleges that while its

 team was conducting its ongoing due diligence, two videoconferences were held

 between Formation’s Managing Principal in New Jersey and representatives from

 EY and each of the Banks in India. Id. ¶ 62.

       Formation does not allege that any representative from any of the three

 Banks or any representative from Mandhana ever traveled to New Jersey to meet

 with Formation while it was contemplating submitting a resolution plan to

 purchase Mandhana.

                                     ARGUMENT

 I.    Legal Standards

       The standards governing Defendants’ motion to dismiss on personal

 jurisdiction grounds are well established. “[I]n deciding a motion to dismiss for

 lack of jurisdiction, a court is required to accept the plaintiff’s allegations as true,

 and is to construe disputed facts in favor of the plaintiff.” Toys “R” Us, Inc. v.

 Step Two, S.A., 318 F.3d 446, 457 (3d Cir. 2003) (citing Pinker v. Roche Holdings,

 Ltd., 292 F.3d 361, 368 (3d Cir. 2002)). Failure to allege sufficient jurisdictional

 facts by itself warrants dismissal of the complaint. Musleh v. Broad Realty Invs.,

 L.P., No. 16-912, 2017 WL 1485472, at *4 (D.N.J. Apr. 21, 2017); Mitchell v.

 GPM Invs., LLC, No. 14-683, 2015 WL 585972, at *3 (D.N.J. Feb. 11, 2015). And

                                           17
Case 2:20-cv-01811-ES-CLW Document 21-1 Filed 11/19/20 Page 25 of 47 PageID: 220




 where the “defendant raises the defense of the court’s lack of personal jurisdiction,

 the burden falls upon the plaintiff to come forward with sufficient facts to establish

 that jurisdiction is proper.” Mellon Bank (East) PSFS, Nat. Ass’n v. Farino, 960

 F.2d 1217, 1223 (3d Cir.1992) (citation omitted).         To meet that burden, the

 plaintiff must present “a prima facie case for the exercise of personal jurisdiction

 by establishing with reasonable particularity sufficient contacts between the

 defendant and the forum state.” Id. (citation omitted).

       The legal standards governing Defendants’ additional grounds for

 dismissal—forum non conveniens and the principle of international comity—rest

 squarely within the Court’s discretion. See, e.g., Windt v. Qwest Commc’ns Int’l,

 Inc., 529 F.3d 183, 188-89 (3d Cir. 2008) (“[T]he district court is accorded

 substantial flexibility in evaluating a forum non conveniens motion, and [e]ach

 case turns on its facts.”); Phila. Gear Corp. v. Phila. Gear de Mexico, S.A., 44 F.3d

 187, 191 (3d Cir. 1994) (“[A] court may, within its discretion, deny comity to a

 foreign judicial act[.]”). Dismissal is appropriate when “an alternative forum has

 jurisdiction to hear the case, and when trial in the plaintiff’s chosen forum would

 ‘establish . . . oppressiveness and vexation to a defendant . . . out of all proportion

 to plaintiff’s convenience.” Windt, 529 F.3d at 189 (internal citation omitted).




                                           18
Case 2:20-cv-01811-ES-CLW Document 21-1 Filed 11/19/20 Page 26 of 47 PageID: 221




 II.   The Amended Complaint Must Be Dismissed Under Rule 12(b)(2) for
       Lack of Personal Jurisdiction.

       This Court does not have personal jurisdiction over any of the Banks. To

 determine whether personal jurisdiction exists over Defendants, the Court must ask

 whether the Banks have “‘certain minimum contacts with [New Jersey] such that

 the maintenance of the suit does not offend traditional notions of fair play and

 substantial justice.’” O’Connor v. Sandy Lane Hotel Co., 496 F.3d 312, 316-17

 (3d Cir. 2007) (quoting Int’l Shoe Co. v. Wash., 326 U.S. 310, 316 (1945)); see

 also Flagship Interval Owner’s Ass’n, Inc. v. Phila. Furniture Mfg. Co., No. 09-

 1173, 2010 WL 1135736, at *3, 4 (D.N.J. Mar. 22, 2010) (the due process

 protection of the Fourteenth Amendment allows a federal court to exercise

 personal jurisdiction over a nonresident of the forum only when the defendant has

 sufficient minimum contacts with the forum and when subjecting the defendant to

 the court’s jurisdiction would comport with traditional notions of fair play and

 substantial justice).9 The Due Process Clause requires a showing of at least one of

 the following two types of personal jurisdiction as to each foreign defendant:


 9
    New Jersey federal courts have jurisdiction over parties to the extent provided
 under New Jersey state law. Miller Yacht Sales, Inc. v. Smith, 384 F.3d 93, 96 (3d
 Cir. 2004) (citing Fed. R. Civ. P. 4(e)). “New Jersey’s long-arm statute provides
 for jurisdiction coextensive with the due process requirements of the United States
 Constitution.” Id. (citing N.J. Court Rule 4:4-4(c)); see also Charles Gendler &
 Co., Inc. v. Telecom Equip. Corp., 102 N.J. 460, 469 (1986) (“Rule 4:4-4, this
 state’s equivalent of a ‘long-arm statute,’ permits service of process on non-
 resident defendants ‘consistent with due process of law.’”).
                                          19
Case 2:20-cv-01811-ES-CLW Document 21-1 Filed 11/19/20 Page 27 of 47 PageID: 222




 general or specific. See O’Connor, 496 F.3d at 317. Formation has not alleged,

 and cannot show, facts sufficient to satisfy either type of personal jurisdiction, and

 its Amended Complaint should be dismissed.

       A.     This Court Does Not Have General Jurisdiction Over Defendants.

       General jurisdiction exists when a defendant’s “affiliations with the State are

 ‘so continuous and systematic’ as to render [it] essentially at home in the forum

 State.” Daimler AG v. Bauman, 571 U.S. 117, 127 (2014) (quoting Goodyear

 Dunlop Tires Operations, S.A. v. Brown, 564 U.S. 915, 919 (2011)). “The

 ‘paradigm’ forums in which a corporate defendant is ‘at home’ . . . are the

 corporation’s place of incorporation and its principal place of business.” BNSF Ry.

 Co. v. Tyrrell, 137 S. Ct. 1549, 1558 (2017) (citing Daimler, 571 U.S. at 137;

 Goodyear, 564 U.S. at 924).

       Here, there is no basis in the Amended Complaint to find that the Banks

 have “continuous and systematic” affiliations with the State of New Jersey such

 that they could be rendered at home in this forum. Nor could there be. All three

 Banks share the same place of incorporation—the Republic of India. And none of

 the Banks maintain a branch or satellite office or have any type of presence within

 New Jersey such that this forum could even remotely be considered a principal




                                          20
Case 2:20-cv-01811-ES-CLW Document 21-1 Filed 11/19/20 Page 28 of 47 PageID: 223




 place of business.10    Simply put, this Court cannot exercise general personal

 jurisdiction over the Banks.

       B.     This Court Does Not Have Specific Jurisdiction Over Defendants.

       Plaintiff’s allegations appear to be aimed at establishing a theory of specific

 jurisdiction. But the fact that the Plaintiff is located in New Jersey does not confer

 jurisdiction over foreign defendants who did not engage in any conduct within

 New Jersey. Because Plaintiffs attempt to assert both intentional torts and a claim

 sounding in negligence, the specific jurisdiction question requires two separate

 jurisdictional inquiries—one for each category of claims set forth in the Amended

 Complaint. See Frutta Bowls Franchising LLC v. Bitner, No. 18-2446 (FLW),

 2018 WL 6499760, at *3 (D.N.J. Dec. 10, 2018).

       Count Two, for negligent misrepresentation, see Am. Compl. ¶¶ 102-110, is

 subject to “the standard formulation” of the minimum contacts test.               See

 O’Connor, 496 F.3d at 317 n.2. On the other hand, Counts One and Three, for

 fraud and civil conspiracy respectively, arise from Defendants’ alleged intentional

 tortious conduct. See Am. Compl. ¶¶ 92-101, 111-19. Because these torts were

 allegedly “directed at the plaintiff,” they are analyzed under the Calder “effects”

 test to determine whether the conduct had “sufficient impact upon [Formation] in

 the forum” to satisfy the “minimum contacts prong of the Due Process test.” IMO
 10
    Notably, Mandhana is also an Indian corporation based in Mumbai with no
 presence in the State of New Jersey.
                                      21
Case 2:20-cv-01811-ES-CLW Document 21-1 Filed 11/19/20 Page 29 of 47 PageID: 224




 Indus., Inc. v. Kiekert AG, 155 F.3d 254, 259-60 (3d Cir. 1998) (discussing Calder

 v. Jones, 465 U.S. 783 (1984)).       Formation can neither establish under the

 traditional minimum contacts test that this Court has specific jurisdiction over any

 of the Defendants for their alleged negligence, nor show under the Calder effects

 test that Defendants “expressly aimed” their alleged intentional tortious conduct at

 New Jersey. Therefore, the Amended Complaint should be dismissed.

             1.     Defendants lack sufficient minimum contacts with New Jersey.

       For there to be specific jurisdiction over Defendants, Formation must

 establish that Defendants undertook “some act by which [they] purposefully

 avail[ed] [themselves] of the privilege of conducting activities within the forum

 State, thus invoking the benefits and protections of its laws.” Toys “R” Us, Inc.,

 318 F.3d at 451 (internal quotation omitted); see also O’Connor, 496 F.3d at 317

 (internal quotation omitted). Formation cannot meet this burden here.

       In Toys “R” Us, the Third Circuit held that the defendant’s website—which

 was accessible to New Jersey residents—coupled with the exchange of email

 correspondence between the parties was insufficient to show the defendant’s

 conduct was “designed or intended to reach customers in New Jersey.” 318 F.3d at

 454-55. The appellate panel reasoned that “telephone communication or mail sent

 by a defendant [do] not trigger personal jurisdiction if they do not show purposeful

 availment.” Id. at 455 (citing Barrett v. Catacombs Press, 44 F. Supp. 2d 717, 729

                                         22
Case 2:20-cv-01811-ES-CLW Document 21-1 Filed 11/19/20 Page 30 of 47 PageID: 225




 (E.D. Pa. 1999)). In other words, while phone calls and emails could form part of

 the “something more” needed to establish personal jurisdiction, they are

 insufficient on their own to satisfy “the level of purposeful targeting required under

 the minimum contacts analysis.” Barrett, 44 F. Supp. at 725, 729.

       Here, Formation cannot establish that the Banks or Mandhana purposefully

 directed their activities at New Jersey. The Resolution Professional prepared and

 shared in good faith a data room from India, to which Defendants uploaded “more

 than 1,000 documents” detailing “the company’s financials, operations, and

 management.” Am. Compl. ¶ 44. Interested resolution applicants—most of whom

 were also in India—could gain access to the materials to prepare a Resolution Plan

 on an “as is where is” basis. Like the defendant’s website in Toys “R” Us, which

 was capable of attracting internet users from all over the world, the data room

 served as a virtual platform where interested parties—two of whom were from

 Mumbai and one from New Jersey—could retrieve information available on

 Mandhana, including its financial statements. Plaintiff does not allege—nor can

 it—that the Banks ever sent Mandhana’s financials or any other information

 directly to any entity in New Jersey. Indeed, the act of uploading the materials to

 the data room was not designed to target New Jersey residents at large, and the

 Banks did not purposefully avail themselves of any effort to conduct activity in

 New Jersey by doing so.

                                          23
Case 2:20-cv-01811-ES-CLW Document 21-1 Filed 11/19/20 Page 31 of 47 PageID: 226




       In addition to its allegations about the data room, Formation alleges that it

 participated in several phone calls and videoconferences from New Jersey with

 representatives from EY, the Banks, and Mandhana—all of whom were in India at

 the time of the calls. None of these interactions on their own are sufficient to

 satisfy “the level of purposeful targeting required under the minimum contacts

 analysis” because Formation cannot establish that the Banks or Mandhana were

 deliberately targeting New Jersey. Barrett, 44 F. Supp. at 729.

              2.    Formation’s claims are not related to any activity in the forum.

       Even if Plaintiff could identify some purposeful contact with the forum,

 which it cannot, it must further establish that Formation’s claims “also arise out of

 or relate to at least one of those contacts.” O’Connor, 496 F.3d at 318 (internal

 quotation omitted); see also Bristol-Myers Squibb Co. v. Super. Ct. of Cal., 137 S.

 Ct. 1773, 1780 (2017) (“[T]o exercise specific jurisdiction, the suit must aris[e] out

 of or relat[e] to the defendant’s contacts with the forum.”). In other words, “[i]n

 order for a court to exercise specific jurisdiction over a claim, there must be an

 ‘affiliation between the forum and the underlying controversy, principally, [an]

 activity or an occurrence that takes place in the forum State.’” Bristol-Myers, 137

 S. Ct. at 1781 (emphasis added) (quoting Goodyear, 564 U.S. at 919); see also HS

 Real Co., LLC v. Sher, 526 F. App’x 203, 206-07 (3d Cir. 2013) (finding that

 plaintiff’s claim for fiduciary breach due to defendant’s failure to disclose material

                                          24
Case 2:20-cv-01811-ES-CLW Document 21-1 Filed 11/19/20 Page 32 of 47 PageID: 227




 information about a transaction did not arise out of defendant’s in-forum meeting

 in New Jersey because defendant failed to disclose the information at numerous

 meetings outside of the forum throughout the parties’ relationship).11

       Formation alleges that the Banks “had a duty to disclose . . . the true state of

 Mandhana’s financial condition.” Am. Compl. ¶ 104. But any knowledge about

 the “the true state” of Mandhana’s financial condition would have already been

 acquired by the Banks in India prior to any contact with Formation in New Jersey.

 Likewise, the supposed breach of the Banks’ duty to disclose, which was not

 within the power of the Banks per the applicable law in India, occurred when they

 allegedly withheld damaging information about Mandhana’s liabilities from the

 upload to the data room and the resulting telephone meetings from India—not New

 Jersey.    In sum, the factual support for Formation’s entire negligent




 11
    In Carteret Saving Bank, FA v. Shushan, the Third Circuit approved the exercise
 of specific jurisdiction based on phone calls and correspondence, plus a single in-
 forum meeting. 954 F.2d 141, 149 (3d Cir.1992). Unlike in HS Real, where the
 plaintiff could not establish that the failure to disclose took place during the in-
 forum meeting, the plaintiff in Carteret alleged that a specific fraud took place at
 the New Jersey meeting. Id. at 143.
                                           25
Case 2:20-cv-01811-ES-CLW Document 21-1 Filed 11/19/20 Page 33 of 47 PageID: 228




 misrepresentation claim is not tethered to any “activity” or “occurrence that [took]

 place in the forum State.”12 See Bristol-Myers, 137 S. Ct. at 1781.

              3.    Plaintiff’s allegations fail the Calder effects test because they
                    cannot establish that the Bank Defendants “expressly aimed”
                    any tortious conduct at New Jersey.

       Formation alleges that this Court has personal jurisdiction over the Banks

 and Mandhana because of their alleged “tortious acts” directed “toward the State of

 New Jersey.” Am. Compl. ¶ 27. However, this conclusory allegation fails to

 satisfy the Calder “effects test,” which requires that Formation show that the

 Banks and Mandhana “expressly aimed [their] tortious conduct at the forum such

 that the forum can be said to be the focal point of the tortious activity.”13 See IMO

 Indus., 155 F.3d at 265-66. To “expressly aim” tortious conduct at the forum,

 Defendants must have known “that the ‘brunt’ of the injury caused by their tortious

 acts would be felt by the plaintiff in the forum.” See id. at 261; see also Marten v.

 Godwin, 499 F.3d 290, 299 (3d Cir. 2007) (court lacked specific jurisdiction over
 12
    The relatedness between Mandhana’s alleged failure to disclose its true financial
 position and its contacts with the forum State is even more attenuated.
 Mandhana’s only alleged contact with New Jersey is one phone call between
 Formation’s Managing Principal from New Jersey and the company’s corporate
 secretary in India. Am. Compl. ¶¶ 42, 60.
 13
    In addition to the “expressly aimed” prong of the Calder test, a plaintiff is also
 required to show that the defendant committed an intentional tort and that the
 plaintiff felt the brunt of the harm in the forum. IMO Indus., 155 F.3d at 265. For
 the purposes of this analysis, the Banks and Mandhana limit their discussion to the
 “expressly aimed” prong because it is dispositive. However, Defendants do not
 concede the accuracy of Formation’s allegations regarding the additional prongs of
 the Calder “effects test.”
                                            26
Case 2:20-cv-01811-ES-CLW Document 21-1 Filed 11/19/20 Page 34 of 47 PageID: 229




 defendants for defamation and retaliation claim because Formation merely alleged

 that defendants “harmed him while he happened to be residing in Pennsylvania”);

 Theorem, Inc. v. Citrusbyte, LLC, No. 19-13423, 2019 WL 3812474, at *3 (D.N.J.

 Aug. 14, 2019) (“[T]he plaintiff must . . . point to specific activity indicating that

 the defendant expressly aimed its tortious conduct at the forum.”) (internal

 quotation omitted) (emphasis in original).

       Apart from the boilerplate, conclusory language Formation uses at

 Paragraph 27 of the Amended Complaint in a transparent attempt to establish

 jurisdiction over the Defendants where there is none—“directing tortious acts

 toward the State of New Jersey”—Formation does not point to any specific activity

 to suggest the Banks or Mandhana expressly aimed their alleged tortious conduct

 at New Jersey.     The allegations in Paragraphs 59 through 63 regarding the

 telephone calls and videoconferences between Formation and representatives of the

 Banks and EY also fall far short of what is required under the “expressly aimed”

 prong of the Calder effects test. Formation does not, and cannot, allege that the

 Banks or Mandhana intended Formation to suffer “the brunt of the injury caused

 by their tortious acts” in the State of New Jersey because “there is no indication

 that [New Jersey] had anything but a fortuitous role in the parties’ past dealing or

 would have any role in their continuing relationship.” IMO Indus., 155 F.3d at

 261-62 (internal quotation omitted). The Amended Complaint demonstrates that

                                          27
Case 2:20-cv-01811-ES-CLW Document 21-1 Filed 11/19/20 Page 35 of 47 PageID: 230




 Formation simply happened to be a New Jersey-based company that voluntarily

 reached out to participate in the Indian corporate insolvency resolution process

 involving Mandhana in response to an invitation for expression of interest

 published in India for resolution plans for Mandhana. “There is thus no evidence

 that [the Bank] [D]efendants’ alleged torts had any connection to [New Jersey]

 beyond [Formation’s] corporate domicile.”14      Id. at 262 (internal quotation

 omitted).

             4.    Without any sufficient minimum contacts, this Court’s exercise
                   of jurisdiction would not comport with Due Process.

       Formation’s Amended Complaint fails to demonstrate that the Banks or

 Mandhana have minimum contacts with New Jersey. However, even if Formation

 were able to allege sufficient minimum contacts, this Court’s “exercise of

 jurisdiction” over Defendants would not “otherwise comport with traditional

 notions of fair play and substantial justice.” See O’Connor, 496 F.3d at 324. The

 burden on the Banks and Mandhana in this matter would be severe and unjustified,

 especially since no minimum contacts have been established. See Asahi Metal

 Indus. Co., Ltd. v. Super. Ct. of Cal., 480 U.S. 102, 114 (1987). Not only would
 14
      The manner in which the Banks and the Resolution Professional invited
 potential resolution applicants to submit bids demonstrates that Defendants were
 not deliberately targeting New Jersey. See Sinha Certif., Ex. A ¶ 6.3 (the RP
 “issued newspaper ads inviting Expressions of Interest from prospective resolution
 applicants for submission of resolution plans for [Mandhana]”). The RP received
 interest from two Mumbai-based companies and only one company from New
 Jersey—Formation.
                                         28
Case 2:20-cv-01811-ES-CLW Document 21-1 Filed 11/19/20 Page 36 of 47 PageID: 231




 Mandhana and the Banks be forced to travel the significant distance between India

 and New Jersey to litigate a dispute over an Indian business asset, but they would

 also be required to face “[t]he unique burdens placed upon one who must defend

 oneself in a foreign legal system.” Id. Those burdens “should have significant

 weight in assessing the reasonableness of stretching the long arm of personal

 jurisdiction over national borders,” especially when it is not clear at this point

 whether New Jersey law would even apply to the merits of Formation’s substantive

 claims. Id. at 114. Furthermore, this Court should “consider the procedural and

 substantive policies of other nations whose interests are affected by the assertion of

 jurisdiction by the [New Jersey] court.” Id. at 115. Asserting personal jurisdiction

 here could conflict with the Indian bankruptcy proceedings in the NCLT, and could

 also establish two competing parallel litigations involving the same legal issues

 already pending adjudication before the Indian court, i.e., NCLT.          For these

 reasons, the Amended Complaint should be dismissed pursuant to Rule 12(b)(2).

 III.   The Amended Complaint Must Be Dismissed Under Rule 12(b)(3) for
        Improper Venue.

        The Court should dismiss this action pursuant to Fed. R. Civ. P. 12(b)(3) for

 the additional reason that venue is improper in the District of New Jersey. “A civil

 action may be brought in . . . a judicial district in which a substantial part of the

 events or omissions giving rise to the claim occurred, or a substantial part of


                                          29
Case 2:20-cv-01811-ES-CLW Document 21-1 Filed 11/19/20 Page 37 of 47 PageID: 232




 property that is the subject of the action is situated[.]” 28 U.S.C. § 1391(b)(2).

 Here, despite Formation alleging otherwise, Am. Compl. ¶ 28, a substantial part of

 the events or omissions giving rise to Formation’s claim did not occur in this

 district.15 See e.g., Bockman v. First Am. Mktg. Corp., 459 F. App’x 157, 161 (3d

 Cir. 2012) (internal citation omitted) (affirming dismissal of complaint for

 improper venue where defendant submitted evidence that “all of the allegedly

 wrongful behavior took place in Colorado, where the Corporations held all of their

 board meetings” and not in Pennsylvania); Al-Ghena Int’l Corp. v. Radwan, 957 F.

 Supp. 2d 511, 524 (D.N.J. 2013) (finding that the District of New Jersey was not

 the proper venue because defendants alleged misrepresentations did not originate

 in New Jersey and did not cause substantial effects in New Jersey).

       Indeed, the majority of Formation’s allegations relate to the financial status

 of Mandhana, an Indian company located and doing business in Mumbai.

 Formation alleges that “Mandhana’s former executives had carried out a stunning

 multi-year fraud and money-laundering scheme.” Am. Compl. ¶ 1. None of that

 alleged scheme, though, took place in New Jersey. The independent forensic audit

 that the Banks and EY ordered once they discovered Mandhana’s alleged

 15
    Formation also contends that venue is proper in New Jersey under 28 U.S.C. §
 1391(b)(3) because the Defendants are subject to this Court’s personal jurisdiction.
 Am. Compl. ¶ 28. As discussed in Section II, infra, Formation fails to allege
 sufficient jurisdictional facts for this Court to assert personal jurisdiction over the
 Banks and Mandhana.
                                            30
Case 2:20-cv-01811-ES-CLW Document 21-1 Filed 11/19/20 Page 38 of 47 PageID: 233




 fraudulent activity—a key document at the center of Formation’s assertion that

 Defendants fraudulently induced Formation into purchasing Mandhana—was

 commissioned and performed solely in India. And, none of the conduct involving

 Mandhana’s tax liabilities took part in New Jersey. Formation even acknowledges

 by its own pleading that Mandhana’s “outstanding tax liabilities” were incurred by

 the company under India’s “Central Sales Tax Act” and were enforced by “India’s

 Department of Goods and Services.” Am. Compl. ¶ 83.

       Even the basis for Count Three of the Amended Complaint—the alleged

 civil conspiracy designed “to defraud [Formation] into buying Mandhana”—was

 “hatched” by the Defendants in India. Id. ¶¶ 4, 68, 113 (“But EY and the Banks

 intentionally hid the forensic audit and its findings from Formation—just as

 Mandhana had hid the truth about the company’s performance—all while touting

 Mandhana’s financials in diligence calls and videoconferences with Formation.”).

 Notably, Formation alleges that all of the diligence calls and videoconferences

 were conducted by the Defendants from India, and correspondence, telephone

 calls, and even “impact of economic harm” is “woefully insufficient to establish

 venue in this district.” See Loeb v. Bank of Am., 254 F. Supp. 2d 581, 587 (E.D.

 Pa. 2003).

       Essentially, the only ties to the District of New Jersey are Formation’s

 corporate domiciliary and Formation’s downloading of Mandhana’s financial

                                        31
Case 2:20-cv-01811-ES-CLW Document 21-1 Filed 11/19/20 Page 39 of 47 PageID: 234




 statements made available to it through the virtual data room. Formation alleges

 those materials were fraudulent, but Defendants’ supposed misrepresentations and

 omissions were all allegedly made in India and then made available in New Jersey,

 alongside other prospective resolution applicants based in India, through the data

 room. That conduct is not enough to establish venue in this district as the alleged

 misrepresentations did not originate in New Jersey. See Al-Ghena Int’l Corp., 957

 F. Supp. 2d at 524. Thus, Formation’s Amended Complaint must be dismissed

 pursuant to Fed. R. Civ. P. 12(b)(3) because venue is improper in the District of

 New Jersey.

 IV.   The Amended Complaint Should Be Dismissed on Forum Non
       Conveniens Grounds.

       In addition to the jurisdiction and venue deficiencies, the Court should also

 dismiss this matter on forum non conveniens grounds. In evaluating a motion to

 dismiss on this basis, courts apply a three-step analysis to determine: (1) whether

 an adequate alternative forum can entertain the case; (2) the appropriate amount of

 deference to be given the plaintiff’s choice of forum; and (3) the balance of the

 relevant private and public interest factors. Hegrenes v. Nilsen, No. 16-2271, 2016

 WL 3457219, at *2 (D.N.J. June 24, 2016).

       Here, the Mumbai bench of the NCLT is an adequate alternative forum

 capable of entertaining the issues raised in Formation’s Amended Complaint. It


                                         32
Case 2:20-cv-01811-ES-CLW Document 21-1 Filed 11/19/20 Page 40 of 47 PageID: 235




 was the NCLT that admitted Mandhana into insolvency by ordering

 commencement of insolvency proceedings pursuant to its September 29, 2017

 order—the same proceedings in which Formation voluntarily reached out to the

 Banks through the Resolution Professional for the first time with a bid to acquire

 Mandhana.     Further, it is the NCLT that is vested with jurisdictional and

 adjudicatory powers concerning all matters arising from or in relation to the

 insolvency proceedings under the applicable law in India, including any dispute

 arising out of the bid/resolution plan submission process. Moreover, Formation

 has already filed a Miscellaneous Application (“MA”) which is currently pending

 before the NCLT that raises the same issues on the same set of facts against the

 same parties seeking the same relief. See Sinha Certif., Ex. A. Clearly, the Banks

 and Mandhana can demonstrate that the subject matter of this action—the alleged

 fraud and misrepresentation involving Mandhana’s sale to Formation—is

 “cognizable in the alternative forum in order to provide [Formation’s] appropriate

 redress.” See Kultur Int’l Films Ltd. v. Covent Garden Pioneer, FSP., Ltd., 860 F.

 Supp. 1055, 1063 (D.N.J. 1994).

       With respect to the second step, ordinarily, “there is a strong presumption in

 favor of a plaintiff’s chosen forum,” but that “may be overcome when the balance

 of the public and private interests clearly favor an alternate forum.” Micklos v.

 Certify Global, Inc., No. 3:18-cv-14781, 2019 WL 2265343, at *4 (D.N.J. May 28,

                                         33
Case 2:20-cv-01811-ES-CLW Document 21-1 Filed 11/19/20 Page 41 of 47 PageID: 236




 2019) (internal citations omitted). Notably, “if the operative facts giving rise to the

 complaint occurred outside of the chosen forum, then deference owed to a

 plaintiff’s choice of forum is reduced.” Id. The plaintiff in Micklos—a New

 Jersey resident—was “entitled to some deference since it chose New Jersey as its

 forum,” but the court declined to award full deference to the choice of forum

 because “most of the facts giving rise to the Complaint occurred in Maryland.” Id.

       The same reasoning applies here. While Formation is a New Jersey-based

 corporation, this Court should not grant full deference to its choice of forum

 because almost all of the facts giving rise to the Amended Complaint occurred in

 the Republic of India.       Moreover, as explained above, Formation chose to

 participate in Mandhana’s CIRP, which is governed by the Code. It elected to

 submit a resolution plan, and, by doing so, agreed to resolve any disputes in the

 Indian courts. When disputes arose, Formation filed applications with the NCLT

 seeking relief.   Accordingly, its decision to now choose New Jersey as an

 alternative forum to litigate the same claims that are pending in the NCLT should

 not be afforded deference.

       Third, Defendants can demonstrate that the public and private interest

 factors weigh in their favor. See Micklos, 2019 WL 2265343 at *4. Public interest

 factors include: “(1) the administrative difficulties flowing from court congestion;

 (2) the local interest in having localized controversies decided at home; (3) the

                                           34
Case 2:20-cv-01811-ES-CLW Document 21-1 Filed 11/19/20 Page 42 of 47 PageID: 237




 avoidance of unnecessary problems in conflict of laws, or in the application of

 foreign law; and (4) the unfairness of burdening citizens in an unrelated forum with

 jury duty.”    Id.   Here, the public interest factors tip decidedly in favor of

 Defendants. As noted above, Formation has already filed MA No. 2223/2019

 before the NCLT—it would be more efficient for the claims to be adjudicated in

 that forum because the NCLT is already familiar with Mandhana’s CIRP and the

 parties.   There is a strong local interest in India’s NCLT adjudicating the

 insolvency proceedings of one of its own corporations. All parties have agreed to

 resolve any disputes arising from the CIRP in the NCLT, so there could be a

 potential dispute in federal court as to what law would apply. And, it would also

 be burdensome on a New Jersey-based jury to review evidence from an unrelated,

 foreign forum.

        The private interest factors also weigh in favor of Defendants. Private

 interest factors include: “(1) the relative ease of access to sources of proof; (2) the

 availability of compulsory process for attendance of unwilling witnesses; (3) the

 cost of obtaining attendance of willing witnesses; and (4) practical considerations

 that make trial of a case easy, expeditious, and inexpensive.” Micklos, 2019 WL

 2265343 at *5. Since almost all of the alleged conduct supporting the Amended

 Complaint took place in India, moving forward with the litigation in Mumbai

 makes the most practical sense. The NCLT would have better access to sources of

                                           35
Case 2:20-cv-01811-ES-CLW Document 21-1 Filed 11/19/20 Page 43 of 47 PageID: 238




 proof and a stronger ability to compel witness attendance.            The Resolution

 Professional, for example, who was appointed by the COC to carry out

 Mandhana’s CIRP, which included inviting prospective resolution applicants to

 submit resolution plans and managing the operations of Mandhana as a going

 concern until it was acquired by a successful resolution applicant (Formation in

 this case), has a Mumbai address. See Sinha Certif., Ex. D. Her presence at any

 hearing would be critical. And, while it would be burdensome on Formation’s

 Managing Principal to travel from New Jersey to Mumbai for the proceedings, he

 has shown a willingness to make that same trip. He made himself “available in

 India from December 9, 2018 until January 5, 2019” on behalf of Formation when

 the company was “taking over management and control of [Mandhana] in

 accordance with the RP and the NCLT Order.” Sinha Certif., Ex. A ¶ 6.14. Thus,

 the private interest factors, as well as the public interest ones, support dismissal of

 the Amended Complaint on forum non conveniens grounds.

 V.    Alternatively, this Court Should Defer to the Pending Indian
       Proceedings Under the Principle of International Comity.

       The pending Indian insolvency proceedings, already underway before the

 Mumbai bench of India’s NCLT since September 2017, warrant dismissal of this

 action under the principle of international comity. “Under the principle of comity

 between sovereign nations, a district court should decline to exercise jurisdiction


                                           36
Case 2:20-cv-01811-ES-CLW Document 21-1 Filed 11/19/20 Page 44 of 47 PageID: 239




 under certain circumstances in deference to the laws and interests of another

 foreign country.” Paraschos v. YBM Magnex Int’l, Inc., 130 F. Supp. 2d 642, 645

 (E.D. Pa. 2000). “The rationale for dismissals based on comity is . . . in deference

 to the foreign country’s legal, judicial, legislative, and administrative system of

 handling disputes over which it has jurisdiction, in a spirit of international

 cooperation.” Id. (citing Cornfeld v. Invs. Overseas Servs. Ltd., 471 F. Supp. 1255,

 1262 (E.D.N.Y. 1979)). The Third Circuit has stated that “[c]omity should be

 withheld only when its acceptance would be contrary or prejudicial to the interest

 of the nation called upon to give it effect.” Phila. Gear Corp., 44 F.3d at 191

 (internal citation omitted).

       Here, this Court should decline to exercise jurisdiction over this case

 because the interests of India and its court system, the procedures and

 comprehensive laws the country has in place (including the Code) to handle an

 insolvent Indian corporation, and the interests of some of India’s largest banks, all

 outweigh any interest that the United States would have in adjudicating this matter.

 First, India has a significant national interest in resolving Mandhana’s insolvency

 proceedings, primarily because Mandhana is an Indian corporation that carries on

 its textile business in Mumbai. India has a system of laws in place—the Indian

 Insolvency and Bankruptcy Code—and a tribunal—the NCLT—which approved



                                          37
Case 2:20-cv-01811-ES-CLW Document 21-1 Filed 11/19/20 Page 45 of 47 PageID: 240




 Mandhana’s resolution plan once the Banks brought the distressed company into

 insolvency. Sinha Certif., Ex. C ¶ 21.

       Even though it is a New Jersey-based corporation, Formation elected to

 acquire and undertake business in a foreign country when it chose to submit a

 resolution plan to the Mandhana RP. More importantly, Formation knew, by

 accepting unconditionally the terms of the Letter of Intent and by reviewing the

 Process Memorandum, that it would be required to resolve any disputes in the

 Mumbai court system. Sinha Certif., Ex. E at 4; id. Ex. D ¶ 19. This Court should

 show “deference to [India’s] legal . . . system of handling disputes over which it

 has jurisdiction” and honor and enforce those choice of law provisions that all of

 the parties to the CIRP unequivocally agreed to.16 See Paraschos, 130 F. Supp. 2d

 at 645.

       Furthermore, dismissal of this action under the principle of international

 comity would not cause any prejudice toward Formation, nor would it be contrary

 to U.S. interests, because Formation’s claims of fraud and misrepresentation in this

 action are mirror images of what it alleged in front of the NCLT.           Indeed,

 Formation alleged in its filing to the NCLT that the Banks “deliberately,


 16
    Deferring to the agreed upon choice of law provisions in the Letter of Intent and
 the Process Memorandum would not only engender a “spirit of international
 cooperation,” Paraschos, 130 F. Supp. 2d at 645, but would also prevent
 Formation from using a U.S. federal court to forum shop.
                                         38
Case 2:20-cv-01811-ES-CLW Document 21-1 Filed 11/19/20 Page 46 of 47 PageID: 241




 fraudulently and willfully suppressed material facts and information from

 [Formation] including facts and information pertaining to . . . [the] true and correct

 financial position of [Mandhana.]” Sinha Certif., Ex. A at ¶ 5.2; compare with

 Am. Compl. ¶ 93 (“Defendants knowingly, and with intent to defraud, made

 material misrepresentations and omissions of material facts to Formation regarding

 Mandhana’s financial condition.”). Formation even seeks the same relief in this

 Court that it asked for in the pending matter before the Mumbai NCLT. There,

 Formation asked the NCLT to order the RP and the COC “to refund the sum” it

 spent “towards implementation of the resolution plan.” Sinha Certif., Ex. B at 41.

 The pending matter before the NCLT ensures that the substantive merits of

 Formation’s claims will be heard.        Thus, extending comity to the pending

 proceedings in the NCLT would not be contrary to the public policy of the United

 States, nor would dismissal of this action prejudice Formation.

                                   CONCLUSION

       For all the foregoing reasons, Defendants respectfully request that this Court

 grant this Motion and dismiss the Amended Complaint in its entirety and with

 prejudice.




                                          39
Case 2:20-cv-01811-ES-CLW Document 21-1 Filed 11/19/20 Page 47 of 47 PageID: 242




 Date: November 19, 2020           Respectfully submitted,

                                   s/ Stephen A. Loney, Jr.
                                   HOGAN LOVELLS US LLP
                                   Stephen A. Loney, Jr. (NJ. No. 005172006)
                                   stephen.loney@hoganlovells.com
                                   Jessica K. Jacobs (NJ No. 038002011)
                                   jessica.jacobs@hoganlovells.com
                                   Jason M. Russell (NJ No. 294212019)
                                   jason.russell@hoganlovells.com
                                   1735 Market Street, 23rd Floor
                                   Philadelphia, PA 19103
                                   Tel: (267) 675-4600
                                   Fax: (267) 675-4601

                                   Attorneys for Defendants Bank of Baroda,
                                   Bank of India and State Bank of India,




                                      40
